DETAILED ACTION

The following is a final office action is response to communications received on 06/29/2022.  Claims 1-10 & 12-21 are currently pending and addressed below.  Claims 10 & 12-17 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.  Applicant argues that none of the cited references teaches the limitations of newly submitted claim 21.
The examiner respectfully disagrees.  A rejection is made infra in view of Knox (US 2022/0031464) addressing all of the claim limitations as set forth in new claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the central peg" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 & 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,595,886. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim a  system of parts comprising: an implantable humeral component which comprises a head part affixable to or affixed to a base part; a central peg having a base, an axial threaded recess extending inwardly from the base, and an alignment recess extending inwardly from the base, which alignment recess has a complementary geometry to the geometry of an engaging tip of an instrument, which instrument is insertable through a part of the humerus to allow engagement of the alignment recess with the engaging tip of the inserted instrument; an implantable glenoid component which comprises an articular glenoid part affixable or affixed to a glenoid base plate part; optionally but preferably at least one of: an osteotomy guide; a guide instrument; a compression instrument; a locator instrument; one or more reciprocating mini saw blades; and one or more boring reamers.
As the structural limitations and orientations of the system are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. (US 2022/0031464) in view of Winslow et al. (US 2009/0192621).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    785
    1315
    media_image1.png
    Greyscale

Regarding Claim 21, Knox discloses the invention substantially as claimed.  Knox teaches a system comprising: an implantable humeral component (Fig 18B) which comprises a head part (shown) affixable to or affixed to a base part (shown); an implantable glenoid component which comprises an articular glenoid part [0003]-[0004]; and at least one boring reamer (1610).
However, Knox does not specifically disclose wherein the implantable glenoid component comprises an articular glenoid part affixable or affixed to a glenoid base plate part.
Winslow teaches a shoulder implant assembly in the same field of endeavor.  Said assembly comprising opposing humeral and glenoid components wherein said glenoid component comprises an articular glenoid part (180) affixable or affixed to a glenoid base plate part (182).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the articular and base parts of the glenoid component, as taught by Winslow, as the opposing prosthetic couple of the Knox device.  As Knox teaches the use of a glenoid component in conjunction with the humeral component (Fig 18B), and Winslow teaches a very well-known two-part glenoid system, the combination of the two to create a total shoulder assembly would be obvious to one of ordinary skill.

Allowable Subject Matter
Claims 1-9 would be allowable if a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Dreyfuss (US 8,974,537), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Dreyfuss teaches an implantable humeral component (110, Figs 24a-c) which comprises a head part (112) affixable to or affixed to a base part (150), a central peg (120) having a base, and an alignment recess (Fig 24b) extending inwardly from the base, which alignment recess has a complementary geometry to an engaging tip of an instrument (30), which instrument is insertable through a part of the humerus to allow engagement of the alignment recess with the engaging tip of the inserted instrument (Figs 20-21).
However, Dreyfuss either individually or in combination, does not teach or render obvious wherein an axial threaded recess extends inwardly from the base.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774